Citation Nr: 1416955	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  12-10 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for amyotrophic lateral sclerosis (ALS).

2.  Entitlement to service connection for a colon disability.  

3.  Entitlement to an increased rating for a left eye disability (recurrent blepharoconjunctivitis, postoperative dacryocystorhinostomy), currently rated 10 percent.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel
INTRODUCTION

The Veteran served on active duty from July 1975 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  The Veteran testified at a Travel Board hearing before in February 2013.  

Following promulgation of the most recent supplemental statement of the case in December 2012, additional medical evidence of VA examinations and VA outpatient treatment reports dated through October 2013 were associated with the record.  However, the records are unrelated to the issues currently on appeal and the Veteran's is not prejudiced by the Board's adjudication of the issues on appeal.  

The Veteran raised a claim of entitlement to service connection for a prostate disability claimed as an enlarged prostate, prostate cancer, or benign prostatic hyperplasia (BPH) at the time of the Board hearing in February 2013.  The Veteran is in receipt of service connection for prostatitis, but service connection for an enlarged prostate (or BPH) was denied in a November 2012 rating decision.  However, as the Veteran raised the issue of entitlement to service connection for a prostate disability at the February 2013 hearing, that issue is referred to the agency of original jurisdiction (AOJ) for appropriate action.   


FINDINGS OF FACT

1.  The competent and probative evidence of record does not show that the Veteran currently has a diagnosis of ALS.


2.  The competent and probative evidence of record does not show that the Veteran currently has a colon disability.

3.  The Veteran's left eye disability is manifested by active conjunctivitis.  

4.  The Veteran's left eye disability is manifested by unilateral epiphora.  


CONCLUSIONS OF LAW

1.  ALS was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  A colon disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  The criteria for a rating in excess of 10 percent for chronic active conjunctivitis are not met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.79, Diagnostic Code 6018 (2013).

4.  The criteria for a rating of 10 percent and no more is warranted for a unilateral disorder of the lacrimal apparatus.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.79, Diagnostic Code 6025 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claims.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claims, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in December 2009 and January 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the December 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board recognizes that assistance shall include providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  However, VA's duty to provide a medical examination is not triggered unless the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service or a disease manifesting during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claims for service connection for ALS and a colon disability, the record is devoid of any competent medical evidence that the Veteran has been diagnosed with ALS or a colon disability.  Instead, the Veteran has indicated that he has symptoms of ALS and blood in his stool.  

VA must provide a medical examination as necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence, including statements of the claimant, and where, the claimant had been diagnosed to have a disability, and had offered competent lay evidence of continuous symptoms of the disorder, observable by a lay person, since discharge.  Where there is evidence of record satisfying two of the requirements, competent evidence of a current disability and evidence indicating an association between the appellant's disability and his active service, but there is not of record, competent medical evidence addressing whether there is a nexus between the claimed disability and active service, VA is required to provide the claimant with a medical examination.  Charles v. Principi, 16 Vet. App. 370 (2002); 38 U.S.C.A § 5103A(d)(2) (West 2002).  

Although the Veteran contends that he has symptoms of ALS and blood in his stool, he has specifically testified that he has not been diagnosed with either ALS or a disability of the colon.  Therefore, the Board finds that examinations are not necessary because the competent evidence of record does not include diagnoses of ALS or a colon disability.  Consequently, there is no evidence of a relationship between claimed ALS and a colon disability and active duty service.  

The Board also finds that all of the other duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In addition, ALS may be presumed to have been incurred during service if manifest after separation from more than 90 days of active duty while other organic diseases of the nervous system may be presumed to have been incurred during service if manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.318 (2013).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent during a specified presumptive period.  38 U.S.C.A. § 1117(a)(1) (West 2002).  A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117(f) (West 2002); 38 C.F.R. § 3.317(d) (2013).  However, the Veteran's service personnel do not document service in the Southwest Asia Theater of operations during the Persian Gulf War.  Therefore, those provisions are not applicable.

A review of the service medical records does not show any complaints, findings, or treatment for ALS or a disability of the colon.  

Post-service private records from various providers including Naval Air Station, Fleethealth Medical Clinic, P. Chin, M.D., and VA outpatient treatment reports dated from May 2006 to October 2013 do not show any complaints, findings, or treatment for ALS.  Moreover, none of the various VA examinations of record, performed for the purpose of evaluating other disabilities, show diagnoses of ALS.  With regard to the colon disability, the VA outpatient treatment reports show that a fecal occult test was positive and revealed blood in the stool and a colonoscopy was recommended.  The records show that the Veteran did not desire to undergo a colonoscopy and no chronic disability of the colon was diagnosed.  

At a February 2013 hearing before the Board, the Veteran testified that he had all of the signs and symptoms of ALS including head drop, stroke, pain at the back of the neck, and other symptoms indicative of ALS.  The Veteran testified that he had not been diagnosed with ALS by a physician.  He also indicated that he was not specifically diagnosed with any colon disability but instead was advised that he should undergo a colonoscopy.  He testified that a colonoscopy was expensive and he wanted VA to provide the colonoscopy.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for ALS or a colon disability.

While the Veteran testified that he was claiming ALS as a presumptive condition due to service in the Persian Gulf, the Veteran's service personnel records do not document that he had service in the Southwest Asia Theater of Operations during the Persian Gulf War.  Consequently, the provisions relating to Persian Gulf War Veterans are not for application.  

With regard to the Veteran's ALS and a colon disability, the Board acknowledges that the Veteran is competent to report that he had symptoms which he attributes ALS following service and blood in his stool after service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of her personal knowledge; such knowledge comes to a witness through use of her senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he developed the described symptoms and bloody stools after service.  However, the Veteran is not shown to have medical training and thus is not competent to diagnose ALS or any colon disability.  No medical professional has provided competent evidence to show that it is at least as likely as not that the Veteran has ALS or any colon disability.

However, in all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, there are no objective findings by a competent medical professional to support a diagnosis of ALS or a current disability of the colon.  Symptoms alone, such as head drop and pain at the back of the neck and blood in the stool, without a diagnosed or identifiable underlying malady or condition, do not constitute  disabilities.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Therefore, the Board finds that the competent medical evidence of record does not demonstrate the presence of a current diagnosis of ALS or a colon disability.  The preponderance of the evidence is against finding the presence of any current ALS or a colon disability.  Moreover, the Veteran has specifically testified that he has not been diagnosed with ALS or a colon disability.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Accordingly, the claims for service connection for ALS and a colon disability are denied.  The preponderance of the evidence is against the claims for service connection for ALS and a colon disability and those claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7. Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).

The Veteran's left eye disability is currently rated under 38 C.F.R. § 4.79, Diagnostic Codes 6018-6025.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  

Diagnostic Code 6018 pertains to chronic conjunctivitis (nontrachomatous) and provides for a rating of 10 percent for active conjunctivitis (with objective findings such as red, thick, conjunctivae, mucous secretion, etc.).  Inactive conjunctivitis is rated based on residuals, such as visual impairment.  38 C.F.R. § 4.79, Diagnostic Code 6018 (2013). 

Diagnostic Code 6025 sets forth the criteria for rating disorders of the lacrimal apparatus (epiphora, dacryocystitis, etc.).  When interference with the lacrimal duct is bilateral, a 20 percent rating is assigned.  When unilateral, a 10 percent rating is assigned.  38 C.F.R. § 4.79, Diagnostic Code 6025 (2013). 

The relevant medical evidence of record, consisting of the results of a December 2009 VA examination, shows that the Veteran was diagnosed with conjunctivitis, canaliculitis, and status post dacryocystectomy.  The examiner noted that the Veteran underwent a dacryocystorhinostomy following a failed lacrimal irrigation.  The Veteran reported blurring and tearing of the eye.  Physical examination revealed that the Veteran's sclera and conjunctiva had papillary changes and lacrimal probing was patent with pain at the punctum.  The examiner specifically found that the Veteran's conjunctivitis was active and he had tearing of the left eye.  The examiner indicated that the Veteran was retired since 1999.  

At the time of the Travel Board hearing in February 2013, the Veteran did not provide any specific testimony with regard to the left eye disability.  He indicated that he desired for VA to provide him with a new pair of glasses.  

In this case, the maximum 10 percent disability rating for active conjunctivitis has already been assigned.  As the record demonstrates that the Veteran's conjunctivitis is active, a rating based on residuals of healed conjunctivitis is not applicable.  38 U.S.C.A. § 4.79, Diagnostic Code 6018 (2013).  

The Board finds that a separate 10 percent rating is warranted under Diagnostic Code 6025 for a unilateral disorder of the lacrimal apparatus because the Veteran's left eye disability is manifested by both active conjunctivitis and a lacrimal apparatus disorder, specifically epiphora (tearing of the eye).  A rating of 20 percent is not for application because the Veteran's disorder is not bilateral.  Consequently, the Veteran will be awarded the maximum disability rating available for a unilateral disorder of the lacrimal apparatus.  38 U.S.C.A. § 4.79, Diagnostic Code 6025 (2013).  
 
No other Diagnostic Codes pertaining to the eye are for application in this case as the Veteran's left eye disability has not been manifested by any of the eye disorders rated under Diagnostic Codes 6010-6017, 6019-6024, or 6026-6037.  38 C.F.R. § 4.79 (2013).  The Board finds that assigning separate ratings for conjunctivitis and disorder of the lacrimal apparatus does not constitute pyramiding because there is demonstrable and separate pathology, redness and swelling of the eyes, and tearing of the eyes.  38 C.F.R. § 4.14 (2013).  Therefore, separate ratings can be assigned for the separate compensable pathology and symptomatology.

The Board has considered whether referral for consideration of an extraschedular rating is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2013).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2013).

The Board finds that referral is not warranted.  The evidence of record does not show that the Veteran's service-connected left eye disability markedly interferes with employment, beyond that contemplated in the assigned rating, or causes frequent periods of hospitalization.  The VA examiner indicated that the Veteran was retired and thus the disability has no impact on his occupation.  Moreover, the service-connected left eye disability has not required frequent periods of hospitalization.  Consequently, the Board finds that the evidence does not show that the criteria for referral are met because marked interference with employment and frequent hospitalizations are not shown.  38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to service connection for amyotrophic lateral sclerosis is denied.

Entitlement to service connection for a colon disability is denied.  

Entitlement to an increased rating for a left eye conjunctivitis, currently rated 10 percent is denied.

Entitlement to a separate 10 percent rating, but not higher, for a disorder of the left eye lacrimal apparatus is granted.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


